 



SEVERANCE AGREEMENT

This severance agreement (this “Agreement”) is made as of the 1st day of
January 2007 by and between Integra LifeSciences Holdings Corporation, a
Delaware corporation, and Judith O’Grady (“Executive”).

Background

WHEREAS, this Agreement is intended to specify the financial arrangements that
the Company will provide to Executive upon Executive’s separation from
employment with the Company in connection with or after a Change in Control, as
defined.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and intended to be legally bound hereby, the parties hereto
agree as follows:

Terms

1. Definitions. The following words and phrases shall have the meanings set
forth below for the purposes of this Agreement (unless the context clearly
indicates otherwise):



  (a)   “Base Compensation” shall mean a minimum base salary of $230,000 per
year (“Base Salary”), payable in periodic installments in accordance with
Company’s regular payroll practices in effect from time to time, plus the cash
portion of the bonus, if any, that will be payable in the spring of 2007 to
Executive pursuant to the Company’s bonus plan for fiscal year 2006 (the
“Bonus”). Executive’s Base Salary shall be subject to annual reviews, and may
increase pursuant to such reviews, in which case the increased Base Salary shall
become the “Base Salary.”



  (b)   “Board” shall mean the Board of Directors of Company, or any successor
thereto.



  (c)   “Cause,” as determined by the Board in good faith, shall mean Executive
has —



  (1)   failed to perform her stated duties in all material respects, which
failure continues for 15 days after her receipt of written notice of the
failure;

 

 



--------------------------------------------------------------------------------



 



  (2)   intentionally and materially breached any provision of this Agreement
and not cured such breach (if curable) within 15 days of her receipt of written
notice of the breach;



  (3)   demonstrated her personal dishonesty in connection with her employment
by Company;



  (4)   engaged in a breach of fiduciary duty in connection with her employment
with the Company;



  (5)   engaged in willful misconduct that is materially and demonstrably
injurious to the Company or any of its subsidiaries; or



  (6)   has been convicted or has entered a plea of guilty or nolo contendere to
a felony or to any other crime involving moral turpitude which conviction or
plea is materially and demonstrably injurious to the Company or any of its
subsidiaries.



  (d)   A “Change in Control” of Company shall be deemed to have occurred:



  (1)   if the “beneficial ownership” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934) of securities representing more than fifty
percent (50%) of the combined voting power of Company Voting Securities (as
herein defined) is acquired by any individual, entity or group (a “Person”),
other than Company, any trustee or other fiduciary holding securities under any
employee benefit plan of Company or an affiliate thereof, or any corporation
owned, directly or indirectly, by the stockholders of Company in substantially
the same proportions as their ownership of stock of Company (for purposes of
this Agreement, “Company Voting Securities” shall mean the then outstanding
voting securities of Company entitled to vote generally in the election of
directors); provided, however, that any acquisition from Company or any
acquisition pursuant to a transaction which complies with clauses (i), (ii) and
(iii) of paragraph (3) of this definition shall not be a Change in Control under
this paragraph (1); or



  (2)   if individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason during any period of at least 24 months
to constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by Company’s stockholders, was approved by a vote of at
least a majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

2

 



--------------------------------------------------------------------------------



 



  (3)   upon consummation by Company of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of Company or the acquisition of assets or stock of any entity (a
“Business Combination”), in each case, unless immediately following such
Business Combination: (i) Company Voting Securities outstanding immediately
prior to such Business Combination (or if such Company Voting Securities were
converted pursuant to such Business Combination, the shares into which such
Company Voting Securities were converted) (x) represent, directly or indirectly,
more than 50% of the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors of the
corporation resulting from such Business Combination (the “Surviving
Corporation”), or, if applicable, a corporation which as a result of such
transaction owns Company or all or substantially all of Company’s assets either
directly or through one or more subsidiaries (the “Parent Corporation”) and
(y) are held in substantially the same proportions after such Business
Combination as they were immediately prior to such Business Combination; (ii) no
Person (excluding any employee benefit plan (or related trust) of Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 50% or more of the combined voting power of the then
outstanding voting securities eligible to elect directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation)
except to the extent that such ownership of Company existed prior to the
Business Combination; and (iii) at least a majority of the members of the board
of directors of the Parent Corporation (or, if there is no Parent Corporation,
the Surviving Corporation) were members of the Incumbent Board at the time of
the execution of the initial agreement, or the action of the Board, providing
for such Business Combination; or



  (4)   upon approval by the stockholders of Company of a complete liquidation
or dissolution of Company.

3

 



--------------------------------------------------------------------------------



 



  (e)   “Code” shall mean the Internal Revenue Code of 1986, as amended.



  (f)   “Company” shall mean Integra LifeSciences Holdings Corporation and any
corporation, partnership or other entity owned directly or indirectly, in whole
or in part, by Integra LifeSciences Holdings Corporation.



  (g)   “Disability” shall mean Executive’s inability to perform her duties
hereunder by reason of any medically determinable physical or mental impairment
which is expected to result in death or which has lasted or is expected to last
for a continuous period of not fewer than six months.



  (h)   “Good Reason” shall mean:

(1) a material breach of this Agreement by Company which is not cured by Company
within 15 days of its receipt of written notice of the breach;

(2) during the one-year period following a Change in Control, the relocation by
the Company of the Executive’s office to a location more than forty (40) miles
from Princeton, New Jersey, or, where Executive’s office is located other than
at the Company’s headquarters in Plainsboro, New Jersey, to a location more than
forty (40) miles from the location of Executive’s office on the date hereof;

(3) Company fails to obtain the assumption of this Agreement by any successor to
Company; or

(4) during the one-year period following a Change in Control, the Company,
without Executive’s express written consent: (i) reduces Executive’s base
salary, bonus opportunity (if applicable) or the aggregate fringe benefits
provided to Executive; or (ii) substantially alters the Executive’s authority
and/or title or otherwise diminishes the nature or status of Executive’s
responsibilities in a manner reasonably construed to constitute a demotion.



  (i)   “Retirement” shall mean the termination of Executive’s employment with
Company in accordance with the retirement policies, including early retirement
policies, generally applicable to Company’s salaried employees.



  (j)   “Termination Date” shall mean the date specified in the Termination
Notice.

4

 



--------------------------------------------------------------------------------



 



  (k)   “Termination Notice” shall mean a dated notice which: (i) indicates the
specific termination provision in this Agreement relied upon (if any); (ii) sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for the termination of Executive’s employment under such provision;
(iii) specifies a Termination Date; and (iv) is given in the manner specified in
Section 16(i).

2. Term of Agreement. The term of this Agreement shall commence on the date
hereof as first written above and shall terminate on December 31, 2007,
provided, that, notwithstanding any decision of the Company not to extend this
Agreement, this Agreement shall continue in effect for a period of 12 months
beyond the date on which a Change in Control occurs if a Change in Control shall
have occurred during the term of this Agreement and while Executive is employed
by the Company.

3. Termination of Employment.

(a) Prior to a Change in Control. Executive’s rights upon termination of
employment prior to a Change in Control shall be governed by the Company’s
standard employment termination policies and practices applicable to Executive
in effect at the time of termination or, if applicable, any written employment
agreement between the Company and Executive other than this Agreement in effect
at the time of termination.

(b) After a Change in Control.

(i) From and after the date of a Change in Control during the term of this
Agreement, the Company shall not terminate Executive from employment with the
Company except as provided in this Section 3(b) or as a result of Executive’s
Disability, Retirement or death.

(ii) From and after the date of a Change in Control during the term of this
Agreement, the Company shall have the right to terminate Executive from
employment with the Company at any time during the term of this Agreement for
Cause, by written notice to Executive, specifying the particulars of the conduct
of Executive forming the basis for such termination.

(iii) From and after the date of a Change in Control during the term of this
Agreement: (x) the Company shall have the right to terminate Executive’s
employment without Cause, at any time; and (y) Executive shall, upon the
occurrence of such a termination by the Company without Cause, or upon the
voluntary termination of Executive’s employment by Executive for Good Reason, be
entitled to receive the benefits provided in Section 4 hereof. Executive shall
evidence a voluntary termination for Good Reason by written notice to the
Company given within 60 days after the date of the occurrence of any event that
Executive knows or should reasonably have known constitutes Good Reason for
voluntary termination. Such notice need only identify Executive and set forth in
reasonable detail the facts and circumstances claimed by Executive to constitute
Good Reason. Any notice give by Executive pursuant to this Section 3 shall be
effective five business days after the date it is given by Executive.

5

 



--------------------------------------------------------------------------------



 



4. Payments Upon Termination of Employment.

(a) Termination with Salary Continuation . As consideration for the restrictive
covenants contained in Section 5, in the event that within twelve months of a
Change in Control (i) Executive terminates her employment for Good Reason, or
(ii) Executive’s employment is terminated by Company for a reason other than
Retirement, Disability, death or Cause, then Company shall:

(i) pay Executive a severance amount equal to 1.99 times Executive’s Base
Compensation (determined without regard to any reduction that would give rise to
Good Reason) as of her last day of active employment; the severance amount shall
be paid in a single sum on the first business day of the month following the
Termination Date; and

(ii) maintain and provide to Executive, at no cost to Executive, for a period
ending at the earliest of (i) the end of the twelfth month after the Termination
Date and (ii) Executive’s death, continued participation in all group insurance,
life insurance, health and accident, disability, and other employee benefit
plans in which Executive would have been entitled to participate had her
employment with Company continued throughout such period, provided that such
participation is not prohibited by the terms of the plan or by Company for legal
reasons.

(iii) If any payment or benefit to Executive under this Agreement would be
considered a “parachute payment” within the meaning of Section 280G(b)(2) of the
Code and, if, after reduction for any applicable federal excise tax imposed by
Section 4999 of the Code (the “Excise Tax”) and federal income tax imposed by
the Code, Executive’s net proceeds of the amounts payable and the benefits
provided under this Agreement would be less than the amount of Executive’s net
proceeds resulting from the payment of the Reduced Amount described below, after
reduction for federal income taxes, then the amount payable and the benefits
provided under this Agreement shall be limited to the Reduced Amount. The
“Reduced Amount” shall be the largest amount that could be received by Executive
under this Agreement such that no amount paid to Executive under this Agreement
and any other agreement, contract or understanding heretofore or hereafter
entered into between Executive and the Company (the “Other Agreements”) and any
formal or informal plan or other arrangement heretofore or hereafter adopted by
the Company for the direct or indirect provision of compensation to Executive
(including groups or classes of participants or beneficiaries of which Executive
is a member), whether or not such compensation is deferred, is in cash, or is in
the form of a benefit to or for Executive (a “Benefit Plan”) would be subject to
the Excise Tax. In the event the amount payable to Executive shall be limited to
the Reduced Amount, then Executive shall have the right, in Executive’s sole
discretion, to designate those payments or benefits under this Agreement, any
Other Agreements, and/or any Benefit Plans, that should be reduced or eliminated
so as to avoid having the payment to Executive under this Agreement be subject
to the Excise Tax.

6

 



--------------------------------------------------------------------------------



 



(iv) Notwithstanding any other provision in this Agreement to the contrary, any
payments that would constitute deferred compensation for purposes of (and
subject to) Section 409A of the Code shall be deferred for a period of six
months following Executive’s separation from service with the Company.

(b) Other Termination. In the event Executive’s employment terminates other than
as set forth in Section 4(a), Executive’s rights upon termination shall be
governed by the Company’s standard employment termination policies and practices
applicable to Executive in effect at the time of termination or, if applicable,
any written employment agreement between the Company and Executive other than
this Agreement in effect at the time of termination.

(c) Termination Notice. Except in the event of Executive’s death, a termination
under this Agreement shall be effected by means of a Termination Notice.

5. Restrictive Covenants.



  (a)   Covenant Not to Compete. During the term of this Agreement and for a
period of one year following the Termination Date of Executive’s employment,
Executive shall not, without the express written consent of the Company,
directly or indirectly: (I) engage, anywhere within the geographical areas in
which the Company is conducting business operations or providing services as of
the date of Executive’s termination of employment, in the tissue engineering
business (the use of implantable absorbable materials, with or without a
bioactive component, to attempt to elicit a specific cellular response in order
to regenerate tissue or to impede the growth of tissue or migration of cells)
(the “Tissue Engineering Business”), neurosurgery business (the use of surgical
instruments, implants, monitoring products or disposable products to treat the
brain or central nervous system) (“Neurosurgery Business”), instrument business
(general surgical handheld instruments used for general purposes in surgical
procedures) (“Instrument Business”), reconstruction business (bone fixation
devices for foot and ankle reconstruction procedures) (“Reconstruction
Business”) or in any other line of business the revenues of which constituted at
least 50% of the Company’s revenues during the six (6) month period prior to the
Termination Date (together with the Tissue Engineering Business, Neurosurgery
Business, Instrument Business and Reconstruction Business, the “Business”);
(II) be or become a stockholder, partner, owner, officer, director or employee
or agent of, or a consultant to or give financial or other assistance to, any
person or entity engaged in the Business; (III) seek in competition with the

7

 



--------------------------------------------------------------------------------



 



      Business to procure orders from or do business with any customer of
Company; (IV) solicit, or contact with a view to the engagement or employment by
any person or entity of, any person who is an employee of Company; (V) seek to
contract with or engage (in such a way as to adversely affect or interfere with
the business of Company) any person or entity who has been contracted with or
engaged to manufacture, assemble, supply or deliver products, goods, materials
or services to Company; or (VI) engage in or participate in any effort or act to
induce any of the customers, associates, consultants, or employees of Company to
take any action which might be disadvantageous to Company; provided, however,
that nothing herein shall prohibit Executive and her affiliates from owning, as
passive investors, in the aggregate not more than 5% of the outstanding publicly
traded stock of any corporation so engaged and provided, further, however, that
nothing set forth in this Section 5(a) shall prohibit Executive from becoming an
employee or agent of, or consultant to, any entity that is engaged in the
Business so long as Executive does not engage in any activities in the Business
in any capacity for said entity.



  (b)   Confidentiality. Executive acknowledges a duty of confidentiality owed
to Company and shall not, at any time during or after her employment by Company,
retain in writing, use, divulge, furnish, or make accessible to anyone, without
the express authorization of the Board, any trade secret, private or
confidential information or knowledge of Company obtained or acquired by her
while so employed. All computer software, business cards, telephone lists,
customer lists, price lists, contract forms, catalogs, Company books, records,
files and know-how acquired while an employee of Company are acknowledged to be
the property of Company and shall not be duplicated, removed from Company’s
possession or premises or made use of other than in pursuit of Company’s
business or as may otherwise be required by law or any legal process, or as is
necessary in connection with any adversarial proceeding against Company and,
upon termination of employment for any reason, Executive shall deliver to
Company all copies thereof which are then in her possession or under her
control. No information shall be treated as “confidential information” if it is
generally available public knowledge at the time of disclosure or use by
Executive.



  (c)   Inventions and Improvements. Executive shall promptly communicate to
Company all ideas, discoveries and inventions which are or may be useful to
Company or its business. Executive acknowledges that all such ideas,
discoveries, inventions, and improvements which heretofore have been or are
hereafter made, conceived, or reduced to practice by her at any time during her
employment with Company heretofore or hereafter gained by her at any time

8

 



--------------------------------------------------------------------------------



 



      during her employment with Company are the property of Company, and
Executive hereby irrevocably assigns all such ideas, discoveries, inventions and
improvements to Company for its sole use and benefit, without additional
compensation. The provisions of this Section 5(c) shall apply whether such
ideas, discoveries, inventions, or improvements were or are conceived, made or
gained by her alone or with others, whether during or after usual working hours,
whether on or off the job, whether applicable to matters directly or indirectly
related to Company’s business interests (including potential business
interests), and whether or not within the specific realm of her duties.
Executive shall, upon request of Company, but at no expense to Executive, at any
time during or after her employment with Company, sign all instruments and
documents reasonably requested by Company and otherwise cooperate with Company
to protect its right to such ideas, discoveries, inventions, or improvements
including applying for, obtaining and enforcing patents and copyrights thereon
in such countries as Company shall determine.



  (d)   Breach of Covenant. Executive expressly acknowledges that damages alone
will be an inadequate remedy for any breach or violation of any of the
provisions of this Section 5 and that Company, in addition to all other
remedies, shall be entitled as a matter of right to equitable relief, including
injunctions and specific performance, in any court of competent jurisdiction. If
any of the provisions of this Section 5 are held to be in any respect
unenforceable, then they shall be deemed to extend only over the maximum period
of time, geographic area, or range of activities as to which they may be
enforceable.



  (e)   Survivability. Executive’s obligations under this Section 5 shall
survive termination of this Agreement and/or termination of Executive’s
employment regardless of the manner of termination and shall be binding upon
Executive’s heirs, executors, administrators and legal representatives.

6. Condition to Payment. Executive’s receipt of the compensation benefits set
forth herein are expressly conditioned upon the individual’s execution of a
general release satisfactory to the Company.

7. No Duty to Mitigate. Executive shall not be required to mitigate the amount
of any payment or benefit provided for in this Agreement by seeking other
employment or otherwise, nor shall the amount of any payment or benefit provided
for herein be reduced by any compensation earned by other employment or
otherwise.

9

 



--------------------------------------------------------------------------------



 



8. No Set-off. Following a Change in Control, the Company’s obligation to make
the payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any circumstances, including,
without limitation, any set-off, counterclaim, recoupment, defense or other
right which the Company may have against the Executive or otherwise arising.

9. Limitation on Obligations of Company. Executive understands that this
Agreement does not create an obligation on the Company or any other person or
entity to continue her employment or to exploit any Inventions. Executive
understands and acknowledges that her employment with the Company is for an
unspecified duration and constitutes “at-will” employment and that this
employment relationship may be terminated at any time, with or without cause,
either at my or the Company’s option, with or without notice.

10. Executive Duties. Executive shall not terminate employment with the Company
without giving 30 days’ prior notice to the Board, and during such 30-day period
Executive will assist, as and to the extent reasonably requested by the Company,
in training the successor to Executive’s position with the Company. The
provisions of this Section 10 shall not apply to any termination (voluntary or
involuntary) of the employment of Executive pursuant to Section 4(a) hereof.

11. Withholding. Company shall have the right to withhold from all payments made
pursuant to this Agreement any federal, state, or local taxes and such other
amounts as may be required by law to be withheld from such payments.

12 Assignability. Company may assign this Agreement and its rights and
obligations hereunder in whole, but not in part, to any entity to which Company
may transfer all or substantially all of its assets, if in any such case said
entity shall expressly in writing assume all obligations of Company hereunder as
fully as if it had been originally made a party hereto. Company may not
otherwise assign this Agreement or its rights and obligations hereunder. This
Agreement is personal to Executive and her rights and duties hereunder shall not
be assigned except as expressly agreed to in writing by Company.

13. Death of Executive. Any amounts due Executive under this Agreement (not
including any Base Compensation not yet earned by Executive) unpaid as of the
date of Executive’s death shall be paid in a single sum as soon as practicable
after Executive’s death to Executive’s surviving spouse, or if none, to the duly
appointed personal representative of her estate.

14. Legal Expenses. In the event of a termination pursuant to Section 4(a)
hereof, the Company shall also pay to Executive all reasonable legal fees and
expenses incurred by Executive as a result of such termination of employment
(including all fees and expenses, if any, incurred by Executive in contesting or
disputing any such termination or in seeking to obtain to enforce any right or
benefit provided to Executive by this Agreement whether by arbitration or
otherwise).

10

 



--------------------------------------------------------------------------------



 



15. Miscellaneous.



  (a)   Amendment. No provision of this Agreement may be amended unless such
amendment is signed by Executive and such officer as may be specifically
designated by the Board to sign on Company’s behalf.



  (b)   Nature of Obligations. Nothing contained herein shall create or require
Company to create a trust of any kind to fund any benefits which may be payable
hereunder, and to the extent that Executive acquires a right to receive benefits
from Company hereunder, such right shall be no greater than the right of any
unsecured general creditor of the Company.



  (c)   ERISA. For purposes of the Executive Retirement Income Security Act of
1974, this Agreement is intended to be a severance pay Executive welfare benefit
plan, and not an Executive pension plan, and shall be construed and administered
with that intention.



  (d)   Prior Employment. Executive represents and warrants that her acceptance
of employment with Company has not breached, and the performance of her duties
hereunder will not breach, any duty owed by her to any prior employer or other
person.



  (e)   Headings. The Section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation or this Agreement. In the event of a conflict between a heading
and the content of a Section, the content of the Section shall control.



  (f)   Gender and Number. Whenever used in this Agreement, a masculine pronoun
is deemed to include the feminine and a neuter pronoun is deemed to include both
the masculine and the feminine, unless the context clearly indicates otherwise.
The singular form, whenever used herein, shall mean or include the plural form
where applicable.



  (g)   Severability. If any provision of this Agreement or the application
thereof to any person or circumstance shall be invalid or unenforceable under
any applicable law, such event shall not affect or render invalid or
unenforceable any other provision of this Agreement and shall not affect the
application of any provision to other persons or circumstances.

11

 



--------------------------------------------------------------------------------



 



  (h)   Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors, permitted
assigns, heirs, executors and administrators.



  (i)   Notice. For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given if hand-delivered, sent by documented overnight
delivery service or by certified or registered mail, return receipt requested,
postage prepaid, addressed to the respective addresses set forth below:

To the Company:


Integra LifeSciences Holdings Corporation
311 Enterprise Drive
Plainsboro, New Jersey 08536
Attn: President and CEO


With a copy to:

The Company’s General Counsel:

To the Executive:


Judith O’Grady
51 Sandalwood Drive
Marlboro, NJ 07746




  (j)   Entire Agreement. This Agreement sets forth the entire understanding of
the parties and supersedes all prior agreements, arrangements and
communications, whether oral or written, pertaining to the subject matter
hereof.



  (k)   Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the United States
where applicable and otherwise by the laws of the State of New Jersey.

12

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.

     
INTEGRA LIFESCIENCES HOLDINGS CORPORATION
  EXECUTIVE      
By: /s/ Stuart M. Essig
  /s/ Judith O’Grady
Its: President and Chief Executive Officer
  Judith O’Grady

13

 